Citation Nr: 1446427	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg disability, to include as secondary to the service-connected left leg stress fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1990 to September 1994.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied reopening the previously denied claim of service connection for a right leg disability.  

In April 2014, the Board reopened and remanded the appeal for further evidentiary development.  The claim was denied on the merits in an October 2014 supplementary statement of the case, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, to include a transcript of the November 2012 Board hearing presided over by the undersigned Veterans Law Judge. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of a right leg disability, to include as secondary to the service-connected left leg stress fracture.  The Veteran was afforded a VA examination in May 2014.  The examiner first diagnosed the Veteran with right leg stress fracture, with a date of diagnosis in 1991.  The examiner then stated as follows:

The majority of medical literature does not support one stress fracture as the cause of another stress fracture.  Rather the continuation of the underlying cause of first stress fracture could cause a second stress fracture.  It does, however, state an individual who has suffered one stress fracture is more likely to sustain a second stress fracture...Given the silence of any right lower leg stress fracture during service and the findings of [the private physician] being uncommon for military recruits, and the inability to state the right leg old fibular stress fracture occurred during military
service, it is not likely that the Veteran's right old fibular stress fracture is connected to military service.  

The May 2014 VA examination is inadequate because the opinion is internally inconsistent.  The examiner first diagnosed the Veteran with right leg stress fracture, with a date of diagnosis in 1991 (during active service), but then she stated that she could not opine as to whether the right leg stress fracture occurred during service.  Further, it is not clear whether the Veteran has a current right leg disability, to include a stress fracture, and if so, whether any such right leg disability was caused or aggravated by the service-connected left leg stress fracture.  Because the AOJ did not obtain an adequate VA examination, the AOJ's actions are not in conformity with the Board's April 2014 remand directives.  Accordingly, this matter must again be remanded to obtain a new VA examination to determine the nature and etiology of the Veteran's alleged right leg disability.  Stegall v. West, 11 Vet. App. 268 (1998); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding treatment records regarding a right leg disability.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  



2. Please obtain all outstanding relevant VA treatment records, to include records from April 2014 to present. 

Associate all records obtained with the claims file.

3. Afterwards, please schedule the Veteran for a VA examination with a physician who did not conduct the May 2014 VA examination.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and is asked to note that this case review took place.  

After performing all necessary testing, the examiner is asked to opine as to following:

(a) Please opine as to current nature and diagnosis(es) of the right leg disability, to include stress fracture residuals.  

(b) If the Veteran has a right leg disability, please opine whether it is at least as likely as not (probability of 50 percent) that such right leg disability is etiologically related to service, to include the reported right leg injury in service.  

(c) If the right leg disability is not related to service, opine whether it is at least as likely as not (probability of 50 percent) that the right leg disability was caused by the service-connected left leg stress fracture.  

(d) If the right leg disability is not related to service or the left leg stress fracture, opine whether it is at least as likely as not (probability of 50 percent) that the right leg disability was aggravated (i.e., worsened) beyond the natural progress by the service-connected left leg stress fracture. 

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's right leg disability found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to left leg stress fracture.  

The examiner should provide a complete rationale for all opinions expressed.  Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. To help avoid future remand, the RO is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



